OPINION — AG — "INTERPRETATION NUMBER 2", ABOVE QUOTED, IS CORRECT AND THAT HENCE, 50 PERCENT OF THE APPRAISED VALUE OF THE ENTIRE TRACT OF LAND REFERRED TO THEREIN, TO WIT, $9,800.00 MAY BE LOANED ON SAID TRACT, SINCE SAID AMOUNT WILL NOT EXCEED $75.00 PER ACRE ON SAID 160 ACRE TRACT OF LAND, AND SINCE SAID LOAN WILL NOT EXCEED $18,000.00. IN EXPRESSING THE ABOVE OPINION THE AG DOES SO ONLY AT YOUR REQUEST, AS WE FULLY REALIZE THAT UNDER THE PROVISIONS OF 74 O.S. 1961 18 [74-18](C), MR. DUNN, AND HIS ASSISTANCES, ARE THE "ATTORNEYS AND LEGAL ADVISORS OF THE COMMISSIONERS OF THE LAND OFFICE". CITE:  64 O.S. 1961 52 [64-52], 64 O.S. 1961 51 [64-51], ARTICLE XI, SECTION 6 (FRED HANSE)